DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin (US PGPUB 2010/0274971) in view of Crawford et al. (US PGPUB 2014/0351534).
With regard to Claim 1, Solihin teaches a data write method, wherein the method is applied to a storage system comprising first and second controllers, and the method comprises:
determining, by the second controller, whether a locally stored first time tag is in an expired state after receiving a first data write request ([0022] “A cache entry in an "invalid" 

With further regard to claim 1, Solihin does not teach the further reading and storing of time tag information as described in claim 1. Crawford teaches
reading, by the second controller, the first time tag from the first controller in response to determining the locally stored first time tag is in the expired state; and storing, by the second controller, an association between the first time tag and the first data write request ([0046] “It should be noted that during the mirroring the primary storage controller 102 may transmit time information to the secondary storage controller 104 to timestamp the mirrored copies stored in the secondary storage controller 104”).


With regard to Claim 2, Solihin in view of Crawford teaches all the limitations of Claim 1 as described above. Crawford further teaches wherein the storage system further comprises a logical storage area, and the first and second controllers are configured to read data from and write data to the logical storage area ([0028] “The primary storage controller 102 and the secondary storage controller 104 may control a plurality of storage volumes, where the storage volumes are logical representations of physical storage maintained in storage devices 110, 112. Data stored in the storage volumes may be represented in tracks, extents, or some other unit of storage.”).

With regard to Claims 6-7, these claims are equivalent in scope to Claims 1-2 rejected above, merely having a different independent claim type, and as such Claims 6-7 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2. 

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3-5 and 8-10 have been indicated as reciting allowable subject matter due to the inclusion of a novel method and system for performing snapshot operations. More specifically, the indicated claims recite an operation of sending a message from a first storage controller to a second storage controller, wherien the indication message indicates either that a locally stored “time tag” is expired, as in Claims 3 and 8, or indicates that the first controller has modified a first “time tag” to a second “time tag”, as in Claims 4 and 9. The prior art references teach various storage systems having a plurality of storage controllers which communicate with one another, but nowhere does any of the prior art disclose a method or system in which in which the storage controller communicate messages between one another with regard to the modification or expiration of a “time tag”, wherein the “time tag” is viewed in light of the supporting claim language found in Claims 1-2 and 6-7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        March 23, 2022